Matter of Jasmine A. (Albert G.--Sabrina A.) (2014 NY Slip Op 06277)
Matter of Jasmine A. (Albert G.--Sabrina A.)
2014 NY Slip Op 06277
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Mazzarelli, J.P., Renwick, Andrias, Richter, Feinman, JJ.


13002 13001

[*1] In re Jasmine A., etc., and Others, Children Under the Age of Eighteen Years, etc.,
andAlbert G., Respondent-Appellant, Sabrina A., Respondent, Administration for Children's Services, Petitioner-Respondent.
Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Dona B. Morris of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the children.
Order, Family Court, New York County (Clark V. Richardson, J.), entered on or about August 12, 2013, which, after a fact-finding hearing, found that respondent father neglected the subject children, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence (see Family Ct Act § 1012[f][i][B]). The record shows that respondent repeatedly allowed the mother to return to the family home despite his awareness of the mother's history of drug use and the history of domestic violence. Additionally, respondent permitted the mother to return to the home in violation of an existing order of protection (see Matter of Diamond Tyneshia. [Aisha K.], 109 AD3d 740 [1st Dept 2013], lv denied 22 NY3d 855 [2013]).
The children's out-of-court statements regarding the mother's history of violence against [*2]respondent, were cross-corroborated by each others' statements, by their statements to petitioner agency's caseworkers, and by respondent's own statements (see Matter of Alex R. [Maria R.], 81 AD3d 463 [1st Dept 2013]; Family Ct Act § 1046[a][vi]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK